Decisions      of the   Nebraska Court of Appeals
	                          IN RE INTEREST OF ZOEY S.	371
	                             Cite as 22 Neb. Ct. App. 371

insured. In the present action, the allegations of the complaint
support a conclusion that the damage to the home was caused
by faulty workmanship or a similar impropriety in Cizek’s
performance. According to Auto-Owners Ins. Co. v. Home
Pride Cos., supra, this does not constitute an “occurrence”
under the terms of the policy. While Cizek denied that it was
negligent, no facts were presented that would support an infer-
ence that the damage was caused by an occurrence. Therefore,
the district court erred when it determined that Columbia had
a duty to indemnify Cizek for the costs incurred in repairing
the Riekeses’ home.
   [9] Having determined that there was no occurrence, there
can be no initial grant of coverage under the policy; therefore,
it is unnecessary to address the application of the “Recall”
exclusion. An appellate court is not obligated to engage in an
analysis which is not needed to adjudicate the case and contro-
versy before it. Hall v. County of Lancaster, 287 Neb. 969, 846
N.W.2d 107 (2014).
                         CONCLUSION
   Under the facts of this case, we find that the property dam-
age was not caused by an occurrence; therefore, we reverse
the trial court’s order of summary judgment in favor of Cizek
and remand the cause with directions to enter an order grant-
ing summary judgment in favor of Columbia.
                     R eversed and remanded with directions.



                   In   re I nterest of Zoey S., a child
                           under  18 years of age.
                        State of Nebraska, appellee,
                           v. Jesse S., appellant.
                                   ___ N.W.2d ___

                      Filed September 9, 2014.    No. A-13-811.

 1.	 Juvenile Courts: Judgments: Appeal and Error. Cases arising under the
     Nebraska Juvenile Code are reviewed de novo on the record, and an appellate
     court is required to reach a conclusion independent of the trial court’s findings.
     However, when the evidence is in conflict, the appellate court will consider and
   Decisions of the Nebraska Court of Appeals
372	22 NEBRASKA APPELLATE REPORTS


        give weight to the fact that the lower court observed the witnesses and accepted
        one version of the facts over the other.
 2.	    Parental Rights: Proof. The burden is on a natural parent challenging the
        validity of a relinquishment of parental rights to prove that it was not volun-
        tarily given.
 3.	    Parental Rights. In the absence of threats, coercion, fraud, or duress, a properly
        executed relinquishment of parental rights signed by a natural parent knowingly,
        intelligently, and voluntarily is valid.
 4.	    ____. A change of attitude subsequent to signing a relinquishment of parental
        rights is insufficient to invalidate it.
  5.	   ____. There are four requirements for a valid and effective revocation of a relin-
        quishment of parental rights: (1) There must be a duly executed revocation of a
        relinquishment, (2) the revocation must be delivered to the licensed child place-
        ment agency or the Department of Health and Human Services, (3) delivery of
        the revocation must be within a reasonable time after execution of the relinquish-
        ment, and (4) delivery of the revocation must occur before the agency has, in
        writing, accepted full responsibility for the child.
  6.	   ____. Pursuant to Neb. Rev. Stat. § 43-106.01 (Reissue 2008), when a child shall
        have been relinquished by written instrument, as provided by Neb. Rev. Stat.
        §§ 43-104 and 43-106 (Reissue 2008), to the Department of Health and Human
        Services or to a licensed child placement agency and the agency has, in writing,
        accepted full responsibility for the child, the person so relinquishing shall be
        relieved of all parental duties toward and all responsibilities for such child and
        have no rights over such child.

  Appeal from the County Court for Dodge County: K enneth
Vampola, Judge. Affirmed.
    Mary Michele Ellis, of Ellis Law Office, for appellant.
  Timothy E. Sopinski, Deputy Dodge County Attorney, for
appellee.
  Neleigh N. Boyer, Special Assistant Attorney General, of
Department of Health and Human Services, for appellee.
    Christina C. Boydston, for guardian ad litem.
    Inbody, Chief Judge, and Irwin and Bishop, Judges.
   Bishop, Judge.
   Jesse S. appeals from the order of the county court for
Dodge County, sitting as a juvenile court, affirming Jesse’s
relinquishment of his parental rights to his daughter, Zoey S.
The juvenile court found that Jesse relinquished his parental
        Decisions   of the  Nebraska Court of Appeals
	                   IN RE INTEREST OF ZOEY S.	373
	                      Cite as 22 Neb. Ct. App. 371

rights to Zoey through a validly executed relinquishment and
that his attempt at revocation of said relinquishment was
invalid. We affirm.
                         BACKGROUND
   Jesse is the biological father of Zoey, born in March 2006.
Raquel D. is Zoey’s biological mother. Jesse and Raquel never
married. In March 2007, a juvenile court case commenced due
to allegations that Jesse and Raquel physically abused and
neglected Zoey and another child. Zoey was removed from the
parental home and placed into foster care. The juvenile court
case remained open until 2008.
    Jesse last had contact with Zoey in 2007 after a protection
order hearing in Dodge County Court where a “no-contact
order” was put into place between Jesse and Raquel. In 2009,
Jesse was ordered to pay child support in the amount of $50
per month. However, Jesse paid no support until November
2012. Jesse and Raquel are estranged.
   On August 24, 2011, Zoey was taken into emergency pro-
tective custody and placed with the Nebraska Department of
Health and Human Services (DHHS) because she had been
exposed to frequent and ongoing domestic violence between
Raquel and her live-in boyfriend. On August 26, the juvenile
court entered an order continuing the emergency temporary
custody and placement with DHHS. The juvenile court also
appointed Pam Hopkins to be Zoey’s guardian ad litem. DHHS
placed Zoey in a foster home. The State filed a petition on
September 6, alleging that Zoey was a child as defined in Neb.
Rev. Stat. § 43-247(3)(a) (Reissue 2008). On November 2,
Zoey was adjudicated pursuant to § 43-247(3)(a).
   Although many pleadings, motions, and orders appear in
our record, we discuss only those necessary to address the
issue on appeal, i.e., those documents relating to Jesse’s relin-
quishment of his parental rights to Zoey.
   From August 2011 through October 2012, Toni Garcia, a
DHHS children and family services specialist, attempted to
locate Jesse. In August 2011, Garcia reviewed the “N-FOCUS
database,” the centralized computer system utilized by DHHS,
to see if the investigating caseworker found any information
   Decisions of the Nebraska Court of Appeals
374	22 NEBRASKA APPELLATE REPORTS



on Jesse’s whereabouts, but there was no updated address.
Garcia also noted that “the social service part” of DHHS had
documented a couple of failed attempts to get information to
Jesse. Garcia also asked Raquel more than once if she had
Jesse’s contact information, but Raquel did not. In December,
Garcia contacted Jesse’s last-known address, but was informed
that he no longer lived there and had left no forwarding
address or other contact information. From December 2011
to August 2012, Garcia would occasionally check DHHS’
computer database to see if Jesse’s contact information had
been updated. In September 2012, Garcia found an address
for Jesse’s mother and sent her a letter requesting that she let
Jesse know DHHS was trying to contact him. Jesse’s mother
contacted Garcia and gave her Jesse’s father’s address. On
September 26, Garcia then sent a letter to Jesse’s father asking
him to have Jesse contact DHHS. On October 5, Jesse called
Garcia. Jesse told Garcia that he thought his parental rights to
Zoey had been terminated, but that he did want to have her.
After doing some research, Garcia could find no information
stating that Jesse’s rights had been terminated. She arranged to
meet with Jesse in November.
   On November 1, 2012, Garcia met with Jesse at a library.
She explained what the process would be if Jesse became
involved in Zoey’s case and what services would be offered to
him. Garcia told Jesse she would contact him after talking to
“the team” regarding a plan to start therapeutic visits between
Jesse and Zoey.
   Garcia invited Jesse to a family team meeting scheduled for
December 28, 2012, and she also let him know about a court
date on January 9, 2013.
   Jesse attended the team meeting on December 28, 2012,
with his father, Larry S., accompanying him. Also present at
the meeting were Raquel and her counsel, the foster father,
Hopkins, and Garcia. Toward the end of the meeting, Jesse
said that he would relinquish his parental rights to Zoey. After
waiting 30 to 40 minutes for the relinquishment paperwork
to be prepared, Jesse signed the paperwork. DHHS signed its
acceptance of the relinquishment that same day.
         Decisions   of the  Nebraska Court of Appeals
	                    IN RE INTEREST OF ZOEY S.	375
	                       Cite as 22 Neb. Ct. App. 371

   Jesse later notified the juvenile court that he did not want to
relinquish his parental rights to Zoey. On January 11, 2013, the
court appointed counsel to represent Jesse.
   A hearing to determine the validity of Jesse’s relinquishment
of his parental rights to Zoey was held on June 20 and July
25, 2013.
   Hopkins, Zoey’s guardian ad litem, testified that at the
team meeting on December 28, 2012, she advised Jesse that if
he wanted to give Zoey up for adoption, he could sign relin-
quishment papers. Jesse said, “I just as well sign the papers,
I guess I have no choice.” Hopkins advised him that he did
have a choice and that he had the right to an attorney. When
Jesse said that he could not afford an attorney, Hopkins told
Jesse that he could have the court appoint an attorney for
him. According to Hopkins, Jesse said it would not make a
difference. Hopkins testified that Jesse said he would sign
the relinquishment papers. Although Hopkins told Jesse that
she did not think it was in Zoey’s “best interests for [Jesse]
to resume a relationship with [Zoey] after this many years,”
Hopkins testified that she did not threaten Jesse or make him
any promises, nor did she see anyone else make threats or
promises to Jesse. Hopkins was not present when Jesse signed
the relinquishment papers.
   Garcia testified that during the team meeting on December
28, 2012, Hopkins asked Jesse if he would be willing to relin-
quish his parental rights. Although he was upset, Jesse said
that he would sign the relinquishment papers for Zoey. Garcia
testified that either she or Hopkins asked Jesse if he would be
interested in relinquishment counseling, but he said no. After
the team was dismissed, Garcia, Jesse, and Larry remained in
the conference room. Garcia asked Jesse if he would like to be
represented by an attorney, but Jesse stated that he wanted to
move forward with signing the papers. Jesse and Larry waited
30 to 40 minutes while the relinquishment paperwork was pre-
pared. Garcia testified that she never told Jesse that he could
not leave.
   Because Garcia had never taken a relinquishment before,
she enlisted the help of coworker Sheena Wesch, now known
   Decisions of the Nebraska Court of Appeals
376	22 NEBRASKA APPELLATE REPORTS



as Sheena Mikoloyck. Garcia testified that when she and
Wesch returned to the conference room, Jesse was again
offered relinquishment counseling and an attorney, but he
declined. When Jesse said, “No matter what, you guys are
going to push me out . . . ,” Wesch explained to Jesse that he
did not have to go forward with the relinquishment, but Jesse
chose to move forward. Wesch went through the relinquish-
ment process, going over each document and obtaining Jesse’s
signature. Jesse’s signatures were witnessed by a notary.
Garcia testified that after Jesse signed the paperwork, she
prepared the acceptance letter from DHHS, got her supervi-
sor’s signature, and sent the letter by certified mail that same
day. The next day (Saturday, December 29, 2012), Jesse left
a voice mail for Garcia stating that he was upset. However,
because it was a weekend and there was a holiday at the
beginning of the workweek, Garcia did not get the voice mail
until she had already received the certified mail receipt that
Jesse signed on January 2, 2013, indicating his receipt of
DHHS’ letter of acceptance.
   Garcia testified that during the December 28, 2012, relin-
quishment process, Jesse was upset, but that he listened to and
acknowledged Wesch when she asked if he understood what
the documents meant. Garcia testified that at no point during
the team meeting or when the relinquishment was being taken
did anyone threaten Jesse or force him to sign the relinquish-
ment papers. Garcia also testified that Jesse was not pressured
into signing the relinquishment. According to Garcia, Jesse
said that he was signing the relinquishment because he wanted
what was best for Zoey. Garcia testified that in her opinion,
Jesse’s relinquishment was in Zoey’s best interests, because he
had not had any contact with Zoey since 2007.
   Wesch is a DHHS child and family services specialist. She
testified that on December 28, 2012, she was informed by
Garcia that Jesse wanted to relinquish his parental rights to
Zoey. Because Garcia had never taken a relinquishment before,
Wesch agreed to take Jesse’s relinquishment and teach Garcia
in the process. Wesch testified that she asked Jesse several
times if he wanted an attorney (and that one could be provided
to him at no cost), if he was sure he wanted to relinquish, and
         Decisions   of the  Nebraska Court of Appeals
	                    IN RE INTEREST OF ZOEY S.	377
	                       Cite as 22 Neb. Ct. App. 371

if he wanted relinquishment counseling; however, he declined
all offers of an attorney and relinquishment counseling, and
wanted to move forward with the relinquishment.
   Wesch reviewed all of the relinquishment documents with
Jesse. According to Wesch, Jesse was angry, upset, and in
tears, but he was cognizant and understood the purpose of the
relinquishment. Wesch filled out the forms based on what Jesse
said, quoting his answers on the forms. Jesse was also able to
read what Wesch wrote on the forms. Wesch testified that no
threats or promises were made to get Jesse to sign the relin-
quishment of his parental rights and that nothing caused her
concern about accepting the relinquishment.
   Tammy Cich is a notary public. She testified that she nota-
rized Jesse’s signatures on the relinquishment documents. Cich
stated that Wesch read each document aloud to Jesse before
obtaining his signature. Cich heard no threats being made
toward Jesse, and she never heard Jesse say that he did not
want to sign the documents. Cich testified that she would not
have notarized the documents if she felt Jesse was forced or
coerced into signing the documents.
   Jesse testified that he has had no contact with Zoey since
2007 because he had a “no-contact order” regarding Raquel
and had been told not to make contact. Jesse stated that he
did not pay any child support for Zoey from 2007 to 2012
because he did not know where to send a payment or how
much to send.
   Jesse testified that eventually, his father called and said that
he got a registered letter that Jesse was supposed to call Garcia.
Jesse called Garcia immediately and arranged to meet with her.
When they met at the library, Jesse asked Garcia about visits,
and she said that she would get back to him. Jesse testified that
after his meeting with Garcia in the library, he was under the
impression that he would be reunited with Zoey and that he
would get visits. He testified that no one contacted him until
he got a foster care review board letter regarding a meeting in
December 2012. Jesse went to that meeting, but there was no
mention of starting visits.
   Jesse testified that he then attended a family team meet-
ing later in December 2012. Also present at that meeting
   Decisions of the Nebraska Court of Appeals
378	22 NEBRASKA APPELLATE REPORTS



were his father, Raquel and her attorney, Hopkins, Garcia, a
caseworker, and the foster father. The first part of the meet-
ing related specifically to Raquel. Once that part was over,
everyone left except for Jesse, his father, Hopkins, Garcia, the
foster father, and one other person. Hopkins asked what Jesse
wanted for Zoey, and he responded that he wanted the best
for Zoey. According to Jesse, Hopkins told him that no one
on his income should have children and that he needed to let
Zoey go and let someone else have her. He said that Hopkins
brought up the relinquishment papers and said that “these
people are good people, she’d have a better life with them.”
Jesse said that Hopkins was very loud and “gruff.” Jesse tes-
tified that Hopkins told him he would never see Zoey again
and that Hopkins and Garcia kept saying he needed to sign a
relinquishment so Zoey could be “adopted out.” Jesse said that
he “lost it” and said yes. Jesse testified that he did not want to
relinquish his parental rights to Zoey, but that he was “pushed
into doing it” and “forced into doing it” and that Garcia and
Hopkins “badgered” him.
    Jesse testified that during the 40 minutes he waited for the
relinquishment paperwork, he thought that he had to stay and
that things would “work out.” He testified that if someone
would have told him he could leave, he would have.
    Jesse testified that no one asked him if he wanted an attor-
ney. He said that when he asked if he should have an attor-
ney, he was told that he could not afford one and that “this is
going to happen anyways.” Jesse testified that Garcia offered
him relinquishment counseling one time during the process
of signing the paperwork, but that Wesch never offered relin-
quishment counseling. Jesse testified that he thought Garcia
asked him the relinquishment questions and that Wesch wrote
down his answers, but that he was in a “daze” during the
relinquishment and cried until halfway through. Jesse testi-
fied that he did not really understand what the relinquish-
ment meant and that he felt trapped and just “wanted away
from them.” Jesse then testified that he did not remember if
the relinquishment papers were explained to him, but that he
did read the documents and understood them. Later in the
cross-examination, he also admitted that when Wesch was
         Decisions   of the  Nebraska Court of Appeals
	                    IN RE INTEREST OF ZOEY S.	379
	                       Cite as 22 Neb. Ct. App. 371

recording his answers on the relinquishment forms, he said
that he understood that signing the relinquishment meant that
he “g[o]t nothing.”
   Jesse testified that no one threatened him into signing the
relinquishment. But he said that he was “forced” into relin-
quishing his rights to Zoey. Jesse testified that he felt “pres-
sured, way, way pressured” to sign the paperwork. Jesse testi-
fied that he did not tell anyone other than Larry that he did not
want to sign the relinquishment papers. When asked when he
decided that the relinquishment was not a good choice, Jesse
responded, “the minute I left.”
   Larry testified that at the meeting on December 28, 2012,
“they” brought in papers for Jesse to sign, and that when Jesse
asked what the papers were, he was told by Garcia that they
were papers he had to sign because he was going to relinquish
his parental rights. Larry testified that when Jesse told Garcia
and Hopkins that he did not want to sign the papers, they said,
“[W]ell, you have to sign.” Larry testified that Jesse said he
wanted custody of Zoey, but Hopkins “more or less told him
that he would probably never see her if she had anything to do
with it.” Larry also testified that Hopkins said, “[I]t doesn’t
matter anyway whether you sign it or not, we’ll just get a judge
— take it to a judge and have a judge sign over on it for you.”
Larry testified that Garcia told Jesse that he could get a lawyer,
but that Jesse said he could not afford one. Larry testified that
Garcia and Hopkins kept telling Jesse to sign and that Jesse
said, “[O]kay, I’ll sign it, but . . . I’m signing it under duress.”
Larry testified that there were no threats made, but there was
a lot of pressure put on Jesse, and that they were using raised
voices, close to yelling.
   In its order filed on September 3, 2013, the juvenile
court found that Jesse relinquished his parental rights to
Zoey through a validly executed relinquishment and that his
attempt at revocation of said relinquishment was invalid. Jesse
now appeals.

                 ASSIGNMENTS OF ERROR
  Jesse assigns that the juvenile court erred in finding that his
“‘voluntary’ relinquishment was given voluntarily; given the
   Decisions of the Nebraska Court of Appeals
380	22 NEBRASKA APPELLATE REPORTS



fact that he had no legal counsel and was led to believe he had
no other legal option.”

                   STANDARD OF REVIEW
   [1] Cases arising under the Nebraska Juvenile Code are
reviewed de novo on the record, and an appellate court is
required to reach a conclusion independent of the trial court’s
findings. However, when the evidence is in conflict, the appel-
late court will consider and give weight to the fact that the
lower court observed the witnesses and accepted one version
of the facts over the other. In re Interest of Justine J. et al., 286
Neb. 250, 835 N.W.2d 674 (2013).

                           ANALYSIS
Validity of Relinquishment.
   [2,3] The burden is on a natural parent challenging the
validity of a relinquishment of parental rights to prove that it
was not voluntarily given. See Auman v. Toomey, 220 Neb. 70,
368 N.W.2d 459 (1985). In the absence of threats, coercion,
fraud, or duress, a properly executed relinquishment of paren-
tal rights signed by a natural parent knowingly, intelligently,
and voluntarily is valid. See id.
   In his brief, Jesse contends that he had been deliberately
led to believe two things: “One, that he did not have a right
to legal counsel, and two, that he had no options other than to
sign the paperwork presented to him.” Brief for appellant at 8.
Despite Jesse’s testimony at the hearing that he was not offered
an attorney and was forced to sign the relinquishment papers,
several other witnesses testified to the contrary.
   Hopkins testified that she advised Jesse that if he wanted
to give Zoey up for adoption, he could sign relinquishment
papers. When Jesse said, “I just as well sign the papers, I
guess I have no choice,” Hopkins advised him that he did
have a choice and that he had the right to an attorney. When
Jesse said that he could not afford an attorney, Hopkins told
Jesse that he could have the court appoint an attorney for him.
Garcia testified that she also asked Jesse if he would like to be
represented by an attorney, but that Jesse stated he wanted to
move forward with signing the papers. Garcia and Wesch both
         Decisions   of the  Nebraska Court of Appeals
	                    IN RE INTEREST OF ZOEY S.	381
	                       Cite as 22 Neb. Ct. App. 371

testified that when they brought the relinquishment paperwork
into the conference room, Jesse was again offered relinquish-
ment counseling and an attorney, but he declined. When Jesse
said, “No matter what, you guys are going to push me out
. . . ,” Wesch explained to Jesse that he did not have to go
forward with the relinquishment, but Jesse chose to move
forward. Wesch testified that she asked Jesse several times
if he wanted an attorney (and that one could be provided to
him at no cost), if he was sure he wanted to relinquish, and
if he wanted relinquishment counseling; however, he declined
all offers of an attorney and relinquishment counseling, and
wanted to move forward with the relinquishment.
   When the evidence is in conflict, the appellate court will con-
sider and give weight to the fact that the lower court observed
the witnesses and accepted one version of the facts over the
other. In re Interest of Justine J. et al., supra. The juvenile
court in this case clearly chose to believe the testimony from
Hopkins, Garcia, and Wesch, and we agree that their testimony
was more credible. Therefore, we find unpersuasuve Jesse’s
arguments that he was deliberately led to believe he did not
have a right to legal counsel and that he had no options other
than to sign the paperwork presented to him.
   Jesse also argues that he was not offered relinquishment
counseling. Again, Garcia testified that either she or Hopkins
asked Jesse if he would be interested in relinquishment coun-
seling, but he said no. And Wesch testified that she asked Jesse
several times if he wanted relinquishment counseling, but he
declined. Even Jesse testified that Garcia offered him relin-
quishment counseling one time during the process of signing
the paperwork. Thus, Jesse’s argument that his relinquishment
was not voluntary because he was not provided relinquishment
counseling is unpersuasive.
   The testimony of Hopkins, Garcia, and Wesch was that
no one threatened Jesse or made any promises to him to get
him to sign the relinquishment paperwork. Wesch reviewed
all of the relinquishment documents with Jesse. According
to Wesch, Jesse was angry, upset, and in tears, but he was
cognizant and understood the purpose of the relinquishment.
Garcia also testified that Jesse was upset, but that he listened
   Decisions of the Nebraska Court of Appeals
382	22 NEBRASKA APPELLATE REPORTS



to and acknowledged Wesch when she asked if he understood
what the relinquishment documents meant. Wesch filled out
the relinquishment forms based on what Jesse said, quoting
his answers on the forms. Jesse was also able to read what
Wesch wrote on the forms. According to Garcia, Jesse said
that he was signing the relinquishment because he wanted what
was best for Zoey. Cich, the notary public, also testified that
Wesch read each document aloud to Jesse before obtaining his
signature. Cich heard no threats being made toward Jesse and
never heard Jesse say that he did not want to sign the docu-
ments. Cich testified that she would not have notarized the
documents if she felt Jesse was forced or coerced into signing
the documents.
   Jesse testified that he does not remember if the relin-
quishment papers were explained to him, but that he did
read the documents and understood them. Later in the cross-­
examination, he also admitted that when Wesch was record-
ing his answers on the relinquishment forms, he said that
he understood that signing the relinquishment meant that he
“g[o]t nothing.” Jesse testified that no one threatened him
into signing the relinquishment. But he said that he was
“forced” into relinquishing his parental rights to Zoey. Jesse
testified that he felt “pressured, way, way pressured” to sign
the paperwork. Larry testified that Garcia and Hopkins kept
telling Jesse to sign and that Jesse said, “[O]kay, I’ll sign it,
but . . . I’m signing it under duress.” (This contradicts Jesse’s
testimony that he did not tell anyone, other than Larry, that he
did not want to sign the relinquishment papers.) Larry testi-
fied that there were no threats made, but there was a lot of
pressure put on Jesse, and that they were using raised voices,
close to yelling. Again, the juvenile court in this case clearly
chose to believe the testimony of Hopkins, Garcia, Wesch,
and Cich. Upon our de novo review of the record, we agree
that Jesse was not subjected to threats, coercion, fraud, or
duress. Therefore, we find that his relinquishment of parental
rights was made knowingly, intelligently, and voluntarily, and
is valid. See Auman v. Toomey, 220 Neb. 70, 368 N.W.2d
459 (1985).
         Decisions   of the  Nebraska Court of Appeals
	                    IN RE INTEREST OF ZOEY S.	383
	                       Cite as 22 Neb. Ct. App. 371

   [4] Although Jesse regretted his decision to relinquish “the
minute I left,” his change of heart does not invalidate the relin-
quishment. See id. (change of attitude subsequent to signing
relinquishment is insufficient to invalidate it).

Attempted Revocation.
   [5] Although Jesse does not challenge the juvenile court’s
finding that his attempt at revocation of relinquishment was
invalid, we address the issue for the sake of completeness.
There are four requirements for a valid and effective revoca-
tion of a relinquishment of parental rights: (1) There must be a
duly executed revocation of a relinquishment, (2) the revoca-
tion must be delivered to the licensed child placement agency
or DHHS, (3) delivery of the revocation must be within a
reasonable time after execution of the relinquishment, and (4)
delivery of the revocation must occur before the agency has, in
writing, accepted full responsibility for the child. In re Interest
of Nery V. et al., 20 Neb. Ct. App. 798, 832 N.W.2d 909 (2013).
See, also, Kellie v. Lutheran Family & Social Service, 208 Neb.
767, 305 N.W.2d 874 (1981).
   [6] In the instant case, it does not appear that Jesse com-
plied with the third requirement for a valid and effective revo-
cation, i.e., that the revocation must be delivered to DHHS.
The only evidence in our record is that Jesse left a voice mail
for Garcia on Saturday, December 29, 2012, stating that he
was very upset. There is no indication that he expressed his
desire to revoke his relinquishment. Regardless of his compli-
ance with the third requirement, Jesse clearly failed to comply
with the fourth requirement for a valid and effective revoca-
tion, i.e., that delivery of the revocation must occur before
the agency has, in writing, accepted full responsibility for the
child. Jesse relinquished his parental rights to Zoey on Friday,
December 28, and DHHS signed its written acceptance of
Jesse’s relinquishment that same day. Therefore, Jesse’s voice
mail on December 29, and his subsequent notification to the
juvenile court that he did not want to relinquish his parental
rights to Zoey, came too late. See, In re Interest of Nery V. et
al., supra; Kellie v. Lutheran Family & Social Service, supra.
   Decisions of the Nebraska Court of Appeals
384	22 NEBRASKA APPELLATE REPORTS



See, also, Neb. Rev. Stat. § 43-106.01 (Reissue 2008) (when
child shall have been relinquished by written instrument, as
provided by Neb. Rev. Stat. §§ 43-104 and 43-106 (Reissue
2008), to DHHS or to licensed child placement agency and
agency has, in writing, accepted full responsibility for child,
“the person so relinquishing shall be relieved of all parental
duties toward and all responsibilities for such child and have
no rights over such child”). Accordingly, Jesse’s attempt at
revoking his relinquishment was invalid.
                         CONCLUSION
   For the reasons stated above, we affirm the juvenile court’s
finding that Jesse relinquished his parental rights to Zoey
through a validly executed relinquishment and that his attempt
at revocation of said relinquishment was invalid.
                                                   Affirmed.